 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 1 of 16 PageID: 811



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

LAWRENCE MILLS                        :              CIVIL ACTION
                                      :
             v.                       :
                                      :
MICHAEL NELSON                        :              NO. 20-7037
                                      :

                               MEMORANDUM

Bartle, J.                                             August 5, 2021

          Plaintiff Lawrence Mills brings this action against

defendant New Jersey State Police officer Michael Nelson in his

individual capacity for alleged violations of plaintiff’s rights

under the United States Constitution as well as for the

commission of various torts under New Jersey law.          Plaintiff’s

claims stem from his arrest at the Golden Nugget Casino on

November 2, 2017.1

          On September 21, 2020, this court dismissed ten of

plaintiff’s claims against Nelson, leaving only Count IV for

malicious prosecution under the New Jersey Tort Claims Act and

Count IX for malicious prosecution in violation of plaintiff’s

Fourth and Fourteenth Amendment rights under 42 U.S.C. § 1983.

Before the court is the motion of plaintiff for partial summary




1.   Plaintiff, along with co-plaintiff Daniel Chun, has also
brought suit against Golden Nugget and five other New Jersey
State Police officers in another action, Mills v. Golden Nugget
Atlantic City, LLC, Civil Action No. 19-19610, concerning the
events related to the same arrest on November 2, 2017.
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 2 of 16 PageID: 812



judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure2 and the motion of Nelson for summary judgment.

                                    I

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

           Summary judgment is granted when there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.   See Anderson, 477 U.S. at 252.        “The mere existence

of a scintilla of evidence in support of the [nonmoving party]’s




2.   Plaintiff filed this motion for summary judgment against
Nelson in Civil Action No. 19-19610 under a case caption for
both this matter and No. 19-19610. Plaintiff, however, did not
separately file his motion in this matter. Because the motion
is the same as against defendants in 19-19610 and against Nelson
in this matter and since plaintiff correctly captioned the
motion to include both matters, we will consider plaintiff’s
motion for partial summary judgment in this matter as it relates
to Nelson.
                                    2
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 3 of 16 PageID: 813



position will be insufficient; there must be evidence on which

the jury could reasonably find for [that party].”          Id.   In

addition, Rule 56(e)(2) provides “[i]f a party fails to properly

support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the

court may . . . consider the fact undisputed for the purposes of

the motion.”   Fed. R. Civ. P. 56(e)(2).

                                    II

          The following facts are undisputed.         In November 2017

plaintiff and some friends traveled from Maryland to Atlantic

City, New Jersey for vacation.      They stopped at the Golden

Nugget casino and hotel.     At the time, Golden Nugget was running

a promotion whereby it would match in bonus money the amount a

person deposited up to $1,000.      Plaintiff loaned a member of his

group, Daniel Chun,3 $1,000 to open an internet gaming (“i-

gaming”) account under Chun’s name.       On November 2, 2017 Chun

deposited $1,000 in cash at the Golden Nugget cage in the

casino.   Plaintiff testified at his deposition that he used

other people’s online gaming accounts to play for them and

guaranteed to them a certain amount of any winnings.

          After setting up his account, Chun went to the

casino’s Wine and Wi-Fi lounge but was unable to login to his



3.   Chun is plaintiff’s co-plaintiff in Civil Action No.
19-19610.
                                    3
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 4 of 16 PageID: 814



account to start playing.     Plaintiff was on his computer in the

lounge at the time.     Chun called customer service and the

casino’s technical support desk multiple times for assistance in

logging into his account.     After unsuccessfully attempting to

login following these calls, Chun went to the cashier to request

his money back but could not withdraw the funds because his

account was frozen.

            Antoinette Cafone,4 the casino’s internet gaming and

compliance manager, testified at her deposition that a patron

may cash out whenever he wants but he cannot cash out the

matching bonus money.     However, casino personnel can temporarily

block the account when the casino believes that something is

amiss or wants to investigate a matter further.          On November 2,

2017 Cafone was notified by the cage that several individuals

from Maryland had consecutively deposited $1,000 in cash for i-

gaming accounts.    Cafone testified that she found unusual this

situation of multiple individuals in a row coming in person to

place the same amount for online gaming into newly created

accounts.    In her experience, most customers deposit money in

person for playing on the casino floor and deposit money online

for i-gaming accounts.




4.   Cafone manages the integrity of the internet gaming system
and ensures compliance with Division of Gaming Enforcement
regulations.
                                    4
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 5 of 16 PageID: 815



          Jeuel Cato, the online gaming payments analyst for

Golden Nugget Online Gaming, testified that she receives

automatic reports when there are deposits of $1,000 or more so

that the casino can monitor the activity if needed.          When she

spoke to Chun over the phone about his account being down, his

behavior was not typical of a legitimate player and it was

suspicious that there was “similar activity between different

types of people at relatively the same time or within a close

time frame of one another.”

          On the morning of November 2, Virginia Carr, the

surveillance manager for Golden Nugget, filled out a so-called

DICE report for “suspicious activity.”        The report states that

“Monitor Room advised in past hour or so 6 deposits of $1,000

each made on i-Gaming accounts.       Mostly from Maryland.”      She

testified that it was her call as to what to put in the report

and whether to file it at all.      After a DICE report is created,

it is sent to the Division of Gaming Enforcement of the New

Jersey State Police (“Division”).       Carr did not speak to any

members of law enforcement after filing the report and had

nothing to do with the report after she filed it.

          The Division receives many DICE reports, and it is up

to the State Police whether to follow up on a report with a

phone call or a visit to the casino to investigate it further.

In this instance, Detective Sergeant Richard Wheeler went to the

                                    5
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 6 of 16 PageID: 816



casino to follow up on this DICE report.        Wheeler works for the

New Jersey State Police in the Casino Gaming Bureau and was in

the Financial Crimes Unit at the time.        Wheeler sees a lot of

DICE reports and does not follow up on every report, but he

decided to do so in this case.      He informed his supervisor,

Detective Sergeant Carl Smallwood, that he wanted to investigate

this matter further because of potentially fraudulent activity.

          Wheeler and Smallwood responded to the DICE report on

the afternoon of November 2 with Wheeler leading the

investigation.   At some point, Wheeler spoke by phone with

Cafone about the situation.      Cafone testified that it was up to

the police whether to come to the casino to investigate the

matter.   She told Wheeler that it was suspicious that a group of

individuals from Maryland had all opened new accounts and

deposited the same amount in cash at the same time.          She did not

mention anything about a fraud or scheme.

          When they arrived at the casino, Wheeler and Smallwood

proceeded to the Wi-Fi lounge where they saw an individual who

was later identified as Mills sitting on the couch with a

computer and communicating to two other people nearby.           When

asked at his deposition if he observed anyone doing anything

overtly illegal during this surveillance, Wheeler responded

“[t]hey were on the phone. The person who was eventually



                                    6
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 7 of 16 PageID: 817



identified as Mr. Mills was directing activities to the other

two.”

          Wheeler and Smallwood surveilled plaintiff and the

others before Wheeler called Lieutenant Michael Flory, head of

the Intelligence Management Unit, for backup in conducting

surveillance.   Flory and Officer Lance Moorhouse responded as

backup as did defendant Officer Nelson5 and Officer Mark Devine.6

Nelson and Devine spoke to Moorhouse and Smallwood when they

arrived at the casino and were told to surveil the suspect in

the lounge.

          Nelson was not informed of any criminal activity

occurring at the time but was instructed to conduct physical

surveillance on the person of interest in the lounge, that is

the plaintiff, and follow him if he moved.         Nelson and Devine

did so for about fifteen to twenty minutes during which they

observed plaintiff use his phone but could not hear what he was

saying.

          Eventually Moorhouse and Smallwood followed to the

parking garage the others who had been talking to plaintiff.

Wheeler and Flory subsequently joined them.         Smallwood and



5.   Nelson has worked in the Casino Gaming Bureau since 2014
and was working for the Special Investigations Unit on November
2, 2017.

6.   Devine worked in the Strategic Investigations Unit on
November 2, 2017.
                                    7
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 8 of 16 PageID: 818



Moorhouse stopped a person who was later identified as Chun

along with his friends in the garage.        Wheeler then arrived and

arrested Chun and the others.

           When Wheeler was arresting Chun, Chun told him he was

there to make money from the casino.        At this point, Wheeler

called Devine and directed that he and Nelson were to arrest

plaintiff.     According to Devine, Wheeler had told him on the

phone that Wheeler had probable cause based on the totality of

the circumstances that plaintiff was “involved in some kind of a

scam, some kind of comp [computer] scam or something of that

nature.”     Devine then told Nelson that they were to arrest

plaintiff and escort him out of the lounge and back to the

police station.

           Based on Wheeler’s orders, Nelson and Devine

approached plaintiff in the casino lounge, identified themselves

as police officers, and informed him he was under arrest.           They

took him outside the lounge, handcuffed him, searched him, and

transported him to the police station where he was placed in the

holding cell area, fingerprinted, and interviewed.          They were

there for approximately two to three hours.         Plaintiff was

subsequently charged with theft by deception and released.            His

wallet and briefcase were given back to him but not his laptop

and cell phone.     Wheeler prepared the investigation report and

typed up the summons and criminal complaint against plaintiff.

                                    8
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 9 of 16 PageID: 819



          On November 10, 2017, some eight days after the arrest

of plaintiff and Chun, Golden Nugget concluded its investigation

into Chun’s account.     Cato advised Chun that day by email that

his account was open and available for playing or cash-out.            On

June 1, 2018, the New Jersey Attorney General’s office dismissed

the charge against plaintiff “in the interests of justice.”

Thereafter plaintiff’s phone and laptop were returned.

                                   III

          Plaintiff brings a claim under 42 U.S.C. § 1983 for

malicious prosecution in violation of his Fourth and Fourteenth

Amendment rights under the United States Constitution.           Section

1983 states:

          Every person who, under color of any
          statute, ordinance, regulation, custom, or
          usage, of any State . . . subjects, or
          causes to be subjected, any citizen of the
          United States or other person within the
          jurisdiction thereof to the deprivation of
          any rights, privileges, or immunities
          secured by the Constitution and laws, shall
          be liable to the party injured in an action
          at law, suit in equity, or other proper
          proceeding for redress.

42 U.S.C. § 1983.    To succeed on a claim under § 1983 a

plaintiff must prove: (1) the violation of a right secured by

the Constitution or laws of the United States; and (2) that the

alleged deprivation was committed or caused by a person

amendable to suit under § 1983 and acting under color of state

law.   West v. Atkins, 487 U.S. 42, 48 (1988).

                                    9
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 10 of 16 PageID: 820



            Analysis of a § 1983 claim begins with identifying

“the exact contours of the underlying right said to have been

violated” and then determining “whether the plaintiff has

alleged a deprivation of a constitutional right at all.”            Nicini

v. Morra, 212 F.3d 798, 806 (3d Cir. 2000).         In a malicious

prosecution claim under § 1983, a plaintiff must prove: (1) “the

defendants initiated a criminal proceeding”; (2) “the criminal

proceeding ended in the plaintiff’s favor”; (3) “the proceeding

was initiated without probable cause”; (4) “the defendants acted

maliciously or for a purpose other than bringing the plaintiff

to justice”; and (5) “the plaintiff suffered a deprivation of

liberty consistent with the concept of seizure as a consequence

of a legal proceeding.”      DiBella v. Borough of Beachwood, 407

F.3d 599, 601 (3d Cir. 2005).

            However, the doctrine of qualified immunity shields

government officials from monetary damages in a § 1983 action

unless a plaintiff establishes: (1) “that the official violated

a statutory or constitutional right;” and (2) “that the right

was ‘clearly established’ at the time of the challenged

conduct.”   Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)(citing

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

            “The protection of qualified immunity applies

regardless of whether the government official’s error is a

‘mistake of law, a mistake of fact, or a mistake based on mixed

                                    10
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 11 of 16 PageID: 821



questions of law and fact.’”       Pearson v. Callahan, 555 U.S. 223,

231 (2009)(quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004)).

“[Q]ualified immunity is an objective question to be decided by

the court as a matter of law.”       Curley v. Klem, 499 F.3d 199,

210 (3d Cir. 2007).     Courts are to provide “ample room for

mistaken judgments” pursuant to the doctrine of qualified

immunity before imposing civil liability upon law enforcement

officers.   Malley v. Briggs, 475 U.S. 335, 343 (1985).

            As our Court of Appeals has previously stated, “there

is no question that the right at issue, namely, the right to be

free from arrest except on probable cause, was clearly

established at the time of [plaintiffs’] arrest.”          Orsatti v.

New Jersey State Police, 71 F.3d 480, 483 (3d Cir. 1995).            This

finding, however, “does not end the court’s inquiry” since “the

Supreme Court has recognized that it is inevitable that law

enforcement officers will in some cases reasonably but

mistakenly conclude that probable cause to make an arrest is

present.”   Id.   In those instances officers who acted reasonably

will not be held personally liable.        Id.   Immunity therefore

depends on whether the officer’s actions were objectively

reasonable.   Id.

            In Rogers v. Powell, a § 1983 action, our Court of

Appeals explained that statements of fellow officers conveying

that there is probable cause to arrest only establish probable

                                    11
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 12 of 16 PageID: 822



cause if these statements “are supported by actual facts that

satisfy the probable cause standard.”        120 F.3d 446, 453 (3d

Cir. 1997).   Thus whether plaintiff’s arrest was lawful depends

on whether Wheeler, the investigating officer who instructed

Devine to arrest plaintiff, had probable cause to support the

arrest.

           In Rogers, a police officer received “vague and

inconclusive statements” regarding the existence of an arrest

warrant that did not in fact exist and relied on that supposed

arrest warrant in making an arrest.        Id. at 449.    Another

officer assisted in the arrest based on the first officer’s

representations to him of a valid arrest warrant.          The Court of

Appeals found that the arrest itself was unlawful because the

first officer “had no knowledge of any facts or circumstances to

support his own independent determination that probable cause to

arrest [plaintiff] existed.”       Id. at 453.

           However, even if an arrest is unlawful, the doctrine

of qualified immunity may still shield an officer from liability

if he reasonably relies on “what proves to be the flawed

conclusions of a fellow police officer.”         Id. at 454-55.

“[W]here a police officer makes an arrest on the basis of oral

statements by fellow officers, an officer will be entitled to

qualified immunity . . . provided it was objectively reasonable



                                    12
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 13 of 16 PageID: 823



for him to believe, on the basis of the statements, that

probable cause for the arrest existed.”         Id. at 455.

           The Court of Appeals concluded in Rogers that it was

not reasonable for the first officer to believe that probable

cause existed because he never received “any statement

confirming the existence of probable cause or a warrant itself.”

Id. at 456.   Nonetheless, it was objectively reasonable for the

second officer to believe there was probable cause for the

arrest since the first officer, contrary to what he had been

told, “unambiguously related [to the second officer] the

existence of an arrest warrant.”         Id.   That second officer had

qualified immunity.

           In this matter it was objectively reasonable for

Nelson to believe probable cause existed for plaintiff’s arrest

based on Devine’s directive that they were to arrest plaintiff.

This directive was based on Devine’s conversation with Wheeler,

an experienced investigating officer, who explained that there

was probable cause based on the totality of the circumstances

that plaintiff was involved in a kind of computer scam.           Devine

reasonably relied on what Wheeler told him.         Nelson in turn

reasonably relied on Devine’s good faith directive to aid him in

arresting plaintiff since Devine’s directive was based on what

Wheeler had just told Devine about the existence of probable



                                    13
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 14 of 16 PageID: 824



cause.   See id. at 455; see also Whiteley v. Warden, 401 U.S.

560, 568 (1971).

           Nelson is shielded from liability for plaintiff’s

arrest by qualified immunity.       Accordingly, this court will

grant Nelson’s motion for summary judgment and deny plaintiff’s

motion for summary judgment as to Count IX.

                                    IV

           Plaintiff has a remaining claim for malicious

prosecution under the New Jersey Tort Claims Act (“NJTCA”).

Malicious prosecution is part of “a group of closely related

torts that although ancient in origins, are treated with great

caution because of their capacity to chill resort to our courts

by persons who believe that they have a criminal complaint or

civil claim against another.”       LoBiondo v. Schwartz, 970 A.2d

1007, 1022 (N.J. 2009).

           The tort of malicious prosecution is meant to remedy

harm from “the institution or continuation of a criminal action

that is baseless.”     Id.   It requires plaintiff to prove: (1) “a

criminal action was instituted by this defendant against this

plaintiff”; (2) “the action was motivated by malice”; (3) “there

was an absence of probable cause to prosecute”; and (4) “the

action was terminated favorably to the plaintiff.”           Id.

           However, the NJTCA provides a public employee immunity

from liability for a tort when “he acts in good faith in the

                                    14
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 15 of 16 PageID: 825



execution or enforcement of any law.        Nothing in this section

exonerates a public employee from liability for false arrest or

false imprisonment.”     N.J. Stat. Ann. § 59:3-3.       The New Jersey

Supreme Court has held that a public employee “must ‘establish

that his or her acts were objectively reasonable or that he or

she performed them with subjective good faith.’          Therefore, an

employee may be immune from liability under either an objective

or subjective analysis.”      Leang v. Jersey City Bd. of Ed., 969

A.2d 1097, 1112 (N.J. 2009)(quoting Canico v Hurtado, 676 A.2d

1083, 1085 (N.J. 1996)).

           “A public employee need prove only one component.”

Alston v. City of Camden, 773 A.2d 693, 703 (N.J. 2001).            “The

same standard of objective reasonableness that applies in

Section 1983 actions also governs questions of good faith under

the [NJTCA].”    Wildoner v. Borough of Ramsey, 744 A.2d 1146,

1153 (N.J. 2000).     “The subjective component refers to

‘permissible intentions.’”      Alston, 773 A.2d at 703.        Under the

NJTCA, immunity is the “general rule, with liability the

exception.”   Rosario v. City of Union City Police Dep’t, 131 F.

App’x 785, 789 (3d Cir. 2005).

           As with qualified immunity for plaintiff’s § 1983

claim for malicious prosecution, Nelson is also shielded from

liability for plaintiff’s claim for malicious prosecution under

state law based on good faith immunity.         Again, it was

                                    15
 Case 1:20-cv-07037-HB Document 30 Filed 08/05/21 Page 16 of 16 PageID: 826



objectively reasonable for Nelson to believe probable cause

existed for plaintiff’s arrest based on Devine’s good faith

directive to do so.     Devine acted in good faith because Wheeler,

an experienced officer, told him there was probable cause to

arrest plaintiff for a computer scam.        Accordingly, summary

judgment in favor of Nelson will be granted as to Count IV.

Plaintiff’s motion for partial summary judgment will

consequently be denied as to Count IV.




                                    16
